          Case 1:21-cv-06182-PGG Document 9 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIU NGAI MA,

                            Plaintiff,
                                                                        ORDER
              - against -
                                                                  21 Civ. 6182 (PGG)
SONG WANG and
JIAN XIAO,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff Hiu Ngai Ma asserts that Defendants Song Wang and Jian Xiao have

breached an agreement to transfer 5.1 million shares of Takung Art Co., Ltd. in exchange for

RMB 140 million by defaulting on certain payments owed to Plaintiff under that agreement.

(Pet. (Dkt. No. 1) at 6) Plaintiff has initiated arbitration proceedings before the Beijing

Arbitration Commission against Defendants, both of whom appear to reside in China. (Id. at 7,

17) She has filed a petition in this Court for a temporary restraining order in aid of arbitration,

an order to show cause why a preliminary injunction should not issue, and an order authorizing

alternative service of the temporary restraining order and order to show cause. Plaintiff seeks to

enjoin Defendants from transferring, selling, pledging, granting options on, or otherwise

transacting with or disposing of certain shares of stock that is the subject of the arbitration, and to

enjoin a third party transfer agent from removing the restrictions in place to prevent the transfer

of the shares of stock. (Id. at 7)

                Before this Court can grant the relief Plaintiff seeks, Plaintiff must demonstrate

that this Court has in personam jurisdiction over the Defendants. See Zenith Radio Corp. v.

Hazeltine Research, Inc., 395 U.S. 100, 111-12 (1969) (district court must have personal
          Case 1:21-cv-06182-PGG Document 9 Filed 07/21/21 Page 2 of 2




jurisdiction over a defendant before it can enjoin its actions pursuant to Fed. R. Civ. P. 65);

Visual Scis., Inc. v. Integrated Commc’ns Inc., 660 F.2d 56, 59 (2d Cir. 1981) (“A court must

have in personam jurisdiction over a party before it can validly enter even an interlocutory

injunction against him.”). Here, Plaintiff has not pled any facts to show that this Court has

jurisdiction over the Defendants. Accordingly, in the event that Plaintiff wishes to pursue

injunctive relief against Defendants, she will submit supplemental evidence and briefing that

provides a basis for this Court to exercise personal jurisdiction over the Defendants. Any such

submission will be made by July 23, 2021 at 5:00 p.m.

Dated: New York, New York
       July 21, 2021
                                                      SO ORDERED.


                                                      _________________________________
                                                      Paul G. Gardephe
                                                      United States District Judge
